LACOMBE, Circuit Judge.
It is more than two years now since advertisement was made by the special master requiring claims against defendants to be filed with him before a named date, if claimants elected to prove them against any funds in or coming to receivers’ hands. Since then from time to time orders have been made in,special cases allowing claims to be filed nunc pro tunc. In many of these cases the claimants have elected to.prosecute an action to judgment against the railway company, expecting that the court would allow such judgment to be filed nunc pro tunc as a claim against such funds. See (C C.) 157 Fed. 443. As was indicated in the memorandum filed March 16, 1908 (C. C.) 161 Fed. 786, this proceeding cannot be held up indefinitely for the accommodation of dilatory claimants, /REter March 1, 1910, no orders will be signed allowing such claims to be filed nunc pro tunc. Between now and then parties must elect whether they will file their claims with the special master and submit their proofs to him, or will continue to prosecute their actions against defendants, and such election will be considered final.